Exhibit 10.1 GENERAL RELEASE AND WAIVER This General Release and Waiver (“ Release ”) is made and entered into as of December 14, 2015 (the “ Release Date ”), by and between Cesca Therapeutics Inc., a Delaware corporation (“ Employer ”), and Mitchel Sivilotti (“ Executive ,” and together with Employer, the “ Parties ”). Capitalized terms used, but not defined herein, shall have the meaning given to such terms in that certain Executive Employment Agreement made and entered into as of July 15, 2013, by and between the Parties (the “ Employment Agreement ”). In consideration of the mutual covenants hereinafter set forth, the Parties hereby agree as follows: 1.
